Citation Nr: 1505556	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  07-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance or on housebound status.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to November 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.  

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Reno, Nevada Department of Veterans Affairs (VA), Regional Office (RO).  In June 2008 a videoconference hearing was held before the undersigned; a transcript of that hearing is of record.  In January 2009, the Board remanded the issue for additional development.

In February 2011 the Board denied the Veteran's claim of entitlement to special monthly compensation based on the need for aid and attendance or on housebound status and granted entitlement to service connection for a low back disability, diagnosed as degenerative disc and joint disease of the lumbar spine.  The Veteran subsequently appealed the issue of entitlement to special monthly compensation based on the need for aid and attendance or on housebound status to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Memorandum Decision, the Court vacated the Board's decision regarding this issue and remanded the matter for further consideration.

In May 2013 the Board inferred a claim of entitlement to TDIU and remanded the claims for additional development.

In a rating decision dated in March 2014, the Veteran was granted entitlement to TDIU effective November 22, 2013.  Although this represents a grant of entitlement to a TDIU, it is not a complete grant as it does not grant entitlement during the entire period on appeal.  As such, the claim for the period prior to November 22, 2013, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU for the period prior to November 22, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's service-connected conditions render him so helpless as to be in need of regular aid and attendance.  He requires the use of a motorized scooter or power wheelchair and is unable to leave the home at his discretion.  He requires regular personal assistance from his wife and others to perform self-care and activities of daily living.


CONCLUSION OF LAW

The criteria are met for SMC based on the need for regular aid and attendance.  38 U.S.C.A. § 1114(l), (s) (West 2014); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  SMC

The Veteran contends that he is entitled to special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound as a result of disabilities including his low back disability.  The Veteran is presently service connected for PTSD, a nasal deformity, degenerative disc and joint disease of the lumbar spine, radiculopathy of the right lower extremity associated with degenerative disc and joint disease of the lumbar spine, and radiculopathy of the left lower extremity associated with degenerative disc and joint disease of the lumbar spine.

Compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The record includes a May 2003 SSA disability determination noted that the Veteran had become disabled in 1999 with a primary diagnosis of disorder of muscle, ligament and fascia, and a secondary diagnosis of fibromyalgia.  A March 2008 VA treatment record noted that the Veteran was using a motorized scooter due to neuropathy.  He was noted to need assistance of some sort at home when his wife is not there.  

The Veteran was afforded a VA examination in September 2009 which the Court pointed out in the Memorandum Decision was inadequate because it did not comply with the Board's remand request.  

The Board remanded the claim for another examination.  That examination was conducted in November 2013.  The Veteran reported that he had a full time caregiver who is not his wife at least six days a week.  He stated that he required help due to him not being able to assist in many activities of daily life secondary to pain.  He claimed that he spent most of his time in bed unless he had to go out.  The examiner noted that the Veteran was not restricted to his home, his home's immediate vicinity, or hospitalized.  A family member was required as an attendant for the examination.  The Veteran arrived via ITN.  The Veteran was not permanently bedridden.  He used a rigid back brace for balance when he went out.  The Veteran was not able to protect himself from the hazards and dangers of daily environment.  The Veteran had poor balance and did not get out of bed by himself.  He also needed help in getting dressed and showering.  He had loss of memory and poor balance.  He had ataxia of unknown etiology.

On a typical day the Veteran reported that he wakes up in the morning and eats breakfast, showers and lies around in bed.  He required assistance in all activities of daily living.  He stated that he mostly listened to books or watched movies.  Sometimes he goes shooting with other Veterans.  Once a week he reported that he goes to the Veteran's Center for an hour to help other Veterans.  

The Veteran was unable to dress himself due to pain from his shoulders, hands, feet, and back.  He was unable to bathe due to poor balance and a lack of coordination.  

Physical examination revealed that the Veteran was well groomed and nourished.  His build was normal and he had a rigid posture with a back brace.  The Veteran had an antalgic gait.  He presented an ataxia gait possibly due to high steppage and clonus.  Upper extremities revealed loss of strength with an inability to lift the arms above the shoulders.  There was incoordination in fine motor activity.  There were no amputations.  There were functional limitations of the lower extremities.  Limitation of motion was unable to be tested due to a back brace.  He had general weakness without specific radiculopathy weakness.  The Veteran presented with a loss of balance.  The Veteran was limited from walking unassisted or without a rigid back brace.  Although he can weight bear, his stance was wide.  He semi-squats for balance and he complains of continuous pain in his feet.  

The Veteran could not walk without the assistance of another person.  The examiner recommended the use of a wheelchair, brace, and walker for ambulation.  He was able to leave home with an assistant.  

In response to the question "Except as to amputations and other anatomical losses, indicate if any restrictions noted in the examination are permanent" the examiner reported that there are no restrictions noted in the examination.

The Veteran was unable to cook, dress, bathe and get out of bed.

The Veteran was diagnosed with degenerative disc and joint disease of the lumbar spine, sciatica, intervertebral disc syndrome, and posttraumatic stress disorder.  The examiner reported that the Veteran was unable to handle his own funds, limited from handling money, and limited from handling financial affairs due to cognitive impairments.  

In an August 2014 addendum, the examiner noted that it was her opinion that the Veteran's need of regular aid and attendance is more due to the ataxia and upper motor neuron disease rather than low back condition.  The progression of his disability was a combination of upper motor neuron disease and intervertebral disc syndrome.  The ataxia, urine and stool incontinence, memory problems as well as instability of station appeared to be upper motor disease related and there does not appear to be a known etiology.  This complicated the low back disability due to loss of strength, function and flexibility impacting the mechanical stress and lack of support of core strength for the lumbar area and it is a major factor in the need for aid and attendance.  The examiner could not separate the need of aid and attendance due to his back pain versus his upper motor neuron dysfunction because the ataxia definitely affected his dysfunction; however, so did the pain.  It was the opinion of the examiner that the Veteran's back condition was worsened due to upper neuron disease.  

The Board finds that the Veteran's service-connected disabilities render him so helpless as to require the aid and attendance of another.  The Veteran was noted to be unable to walk without the assistance of another person.  He used a motorized scooter and was recommended to use a wheelchair, brace, and walker for ambulation.  He was unable to dress, bathe, cook, or get out of bed without assistance.  Although he could leave his home, he needed an assistant.  In November 2013 the Veteran was noted to not be able to protect himself from the hazards and dangers of daily environment.  Although a VA examiner has indicated that the Veteran's need of regular aid and attendance is more due to ataxia and upper motor neuron disease, the examiner could not separate this condition from the Veteran's service-connected back disability.  The examiner specifically stated that the Veteran's back disability was worsened due to motor neuron disease.  Accordingly, the criteria for increased rate of compensation pursuant to 38 U.S.C.A. § 1114(l) are met.   

The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot as it is the greater benefit.


ORDER

Special monthly compensation based on the need for aid and attendance is granted.


REMAND

As the Veteran's claim for entitlement to a TDIU for the period prior to November 22, 2013, may be impacted by the effective date assigned for aid and attendance, these issues are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the RO implements the Board's decision above and assigns an effective date for aid and attendance.

Accordingly, the case is REMANDED for the following action:

1.  Implement the award of aid and attendance.

2.  Thereafter, after completing any other development that may be warranted, readjudicate the claim of entitlement to a TDIU for the period prior to November 22, 2013.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


